Blackford, J.
Indictment. The charge is, that the defendant, at, &c., on the first of January, 1837, not having a license or permit to vend spirituous liquors by retail, — sold a half pint of whiskey to Jesse Cartwright for the sum of six cents, and which was not sold to the sick, &c.' Plea, not guilty. The evidence adduced on the trial was as follows: — ■ A license to keep a grocery for one year, at, &c., was obtained by one Hart on the fifth of September, 1836, who gave bond, &c.' About the 25th of December, 1836, Hart sold his interest in the grocery to the defendant, agreeing that the defendant might sell under the said license, and that he, Hart, would be responsible on his said bond for the good order of the house. The defendant sold the whiskey at the time and *152place mentioned in the indictment. The cause was submitted to the Circuit Court, and a judgment rendered against the defendant.
J. Perry, for the plaintiff.
W. Quarles, for the state.
There is no error in this judgment. The license to Hart was not assignable; and the defendant had no authority, under the circumstances, to sell the whiskey charged in the indictment.

Per Curiam.

The judgment is affirmed with costs.